In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00100-CR



             BYRON BARRETT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 24865




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

        Byron Barrett has filed an untimely notice of appeal from the trial court’s order denying

Barrett’s motion for forensic DNA testing. We dismiss the appeal for want of jurisdiction.

        The trial court entered its order denying Barrett’s motion for forensic DNA testing on

March 15, 2021. There is nothing in the appellate record to indicate that Barrett filed a motion

for new trial. In the absence of a timely motion for new trial, Barrett, to perfect his appeal, was

required to file his notice of appeal within thirty days of the date of the trial court’s order, or on

or before April 14, 2021. See TEX. R. APP. P. 26.2(a)(1). Barrett filed his notice of appeal on

July 12, 2021, well beyond the April 14 deadline. The notice of appeal, therefore, was untimely.

        We notified Barrett by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. We gave Barrett twenty days to respond

to our letter and to demonstrate how we have jurisdiction over the appeal notwithstanding the

noted defect. While Barrett did respond to our letter, he failed to demonstrate how we have

jurisdiction over his appeal.

        Because Barrett did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.



                                               Scott E. Stevens
                                               Justice

Date Submitted:        November 10, 2021
Date Decided:          November 12, 2021

Do Not Publish

                                                  2